Citation Nr: 1310054	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  11-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for right knee disability with patellofemoral syndrome, arthralgia, and myalgia.

3.  Entitlement to service connection for left knee disability with patellofemoral syndrome, arthralgia, and myalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active duty service from March 1985 to July 1985 and from October 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the Montgomery, Alabama, RO.

In March 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Rheumatoid arthritis is not shown in during any period of active duty or within any initial post separation year, and has not been related to any period of active duty, to include strenuous work or physical exercise.

2.  A chronic disability the knees is not shown during any period of active duty; arthritis of the knees is not shown within any initial post separation year; and the currently shown bilateral knee disability has not been related to any period of active duty, to include strenuous work and physical exercise.

3.  The Veteran's current bilateral knee disability has been related to nonservice-connected rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Right knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA satisfied its duty to notify.  VA sent to the Veteran all required notice in an August 2008 letter, prior to the rating decision on appeal.  The Board notes that these letters informed the Veteran of the respective duties of VA and the Veteran, and informed the Veteran of the basis for the prior denial of the claim for rheumatoid arthritis along with the meaning of the terms "new" and "material."  It is noted that the Board subsequently found that the criteria for reopening the claim for rheumatoid arthritis had been met.

VA further satisfied its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include those medical records associated with her claim for Social Security Administration (SSA) benefits.  These records have been associated with the claims file.  VA afforded the Veteran a hearing on appeal; a copy of the transcript is associated with the record.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

The Board previously reviewed the record, determined that a VA examination with a medical opinion was necessary to decide the claims, and remanded the case for this purpose.  The Veteran underwent VA examination in September 2012.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to Service Connection

The Veteran seeks service connection for rheumatoid arthritis and bilateral knee disability with patellofemoral syndrome, arthralgia, and myalgia.  She contends that she began to have rheumatoid arthritis pain in service.  Alternatively, she argues that the strenuous work and physical exercise required by active duty and reserve service caused her rheumatoid arthritis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for rheumatoid arthritis and bilateral knee disability.  Arthritis is not shown during active duty or within one year after release from active duty; a disability of the knees is not shown in service; and neither rheumatoid arthritis nor disability of the knees has been attributed to active duty, to include the Veteran's report of strenuous work and physical exercise.

Service treatment records reflect the Veteran went to sick call on several occasional for complaints of pain in the hips, legs, knees, and ankles.  In 1988, the Veteran reported leg pain.  She received a diagnosis for lower extremity compartment syndrome, exercise induced.  In May 1989, the Veteran reported right hip pain.  In August 1989, the Veteran was seen for ankle sprain.  A report of separation examination dated in June 1989 reflects normal clinical evaluation, to include of the lower extremities.

Reserves examination dated in January 1993 reflects the Veteran's self-report that "I feel just fine."  She denied swollen or painful joints and leg cramps along with arthritis and rheumatism.   A clinical evaluation, including of the lower extremities, was normal.

Private treatment records and a consultation report dated in August 1993 reflect that the Veteran was referred for evaluation of rheumatoid arthritis.  The impression was rheumatoid arthritis.  Subsequently dated private treatment records show follow-up care for rheumatoid arthritis.

The medical evidence reflects that the Veteran was initially diagnosed with rheumatoid arthritis in 1993, roughly 4 years after her release from active duty.  Neither rheumatoid arthritis nor any knee disability has been attributed to her active service other than by the Veteran herself.

In this regard, the Board has considered the Veteran's sworn testimony and statements.  The Board finds that the Veteran is competent to report her symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that the Veteran suggests in-service onset of the claimed conditions or continuity of symptoms since service, the Board finds that she is not credible because this is incongruous with the normal clinical evaluation on separation examination in 1989, her denial of joint and arthritis symptoms on her January 1993 reserves medical history, and the normal clinical evaluation on reserves examination dated in January 1993.  Also, the Board notes that the Veteran is an inconsistent historian.  Although she denied joint pain and arthritis on service separation examination in 1989 and on reserves examination in 1993, she testified that she began to have pain, arthritis type symptoms during her basic training in 1986.  Therefore, the Veteran's statements are of diminished probative value.  Caluza, supra.

The Board has further considered the Veteran's contention that her current conditions are related to service, to include strenuous work and physical exercise.  However, the Board finds that she is not competent to relate her current diagnosis for rheumatoid arthritis or bilateral knee disability to service.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, because the presence of rheumatoid arthritis is not susceptible to lay observation, unlike a broken leg, the Board believes that the Veteran is not competent to provide a medical nexus opinion in this case.  Therefore, the Veteran's medical opinion here has no probative value.

The Board assigns greater probative value to the normal clinical evaluations at service separation in 1989 and on reserves examination in January 1993, along with the negative medical history contemporaneous with service.  The medical evidence is more probative as it was obtained by skilled, neutral medical professionals after examination of the Veteran.

Also, the Board assigns greater probative value to the negative VA medical opinion dated in September 2012.  A report of VA examination dated in September 2012 reflects a diagnosis for rheumatoid arthritis of multiple joints, including the spine, shoulders, hips, knees, ankles, wrists, and hands/fingers.  The physician opined that the Veteran's bilateral knee conditions were most likely related to, or caused by, her rheumatoid arthritis because the timing of her chronic knee pain correlates with the diagnosis of rheumatoid arthritis by her private physician in 1993 and because rheumatoid arthritis is well-known to affect the knees.  The physician further opined that the Veteran's bilateral knee and rheumatoid arthritis conditions are less likely as not related to, caused by, or aggravated by her time in the service.  The physician's rationale was that there was no medical evidence of rheumatoid arthritis in service and her in-service injuries were self-limited; the Veteran had no chronic joint condition shown on reserves examination in January 1993; the nature of the disease, which is that rheumatoid arthritis is an autoimmune disease where the immune system inappropriately attacks the synovial lining of the affected joints and a genetic condition, but not a condition acquired from injuries or trauma; and, lastly, the timing of the onset for rheumatoid arthritis is very well-documented by the Veteran's private physician as being 1993, at least 3 years after service, which coincides with the later issued service physical profiles and restrictions with respect to duties with the reserves.

The Board finds that the September 2012 VA medical opinion is highly probative in this matter as it was prepared by a medical doctor, after review of the claims file and evaluation of the Veteran.  Furthermore, the medical opinion is supported by a clear rationale that relates the conclusions reached to the disability shown and medical findings of record.  It is noted that an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board observes that there is no favorable medical opinion in this case for consideration.

Also, in regard to patellofemoral syndrome (PFS) of the knees assessed in a service treatment note, undated, the Board notes that PFS is not shown on service separation examination dated in 1989, reserves examination dated in January 1993, or at any time during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  But see McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  As such, service connection for PFS is not warranted.

Lastly, while the record shows that the Veteran was a reservist after her 1989 release from active duty, the record contains no evidence, to include a line of duty determination, indicating injury or disability coincident with any period of reserve service.  The Veteran has not argued nor does the evidence show that she became disabled from disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Accordingly, because the weight of the evidence is against the claim, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  Gilbert, supra.



ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for right knee disability with patellofemoral syndrome, arthralgia, and myalgia is denied.

Service connection for left knee disability with patellofemoral syndrome, arthralgia, and myalgia is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


